DETAILED ACTION
Claims 1-40 have been examined. Claims 1-3, 10-11, 21-23, and 30-31 are rejected. Claims 4-9 and 24-29 are objected to. Claims 12-20 and 32-40 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 17, 28, and 37 are objected to because of the following informalities:
Claim 8, line 5, “the LBT attempts” should be changed to “the one or more LBT attempts”.
Claim 17, line 5, “the LBT attempts” should be changed to “the one or more LBT attempts”.
Claim 28, line 5, “the LBT attempts” should be changed to “the one or more LBT attempts”.
 Claim 37, line 5, “the LBT attempts” should be changed to “the one or more LBT attempts”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-11, 21-23, and 30-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0221495 A1 to Chen et al. (hereinafter “Chen”).

As per claim 1, Chen discloses a method of performing resource switching in an unlicensed spectrum, a current set of resources in the unlicensed spectrum being utilized by a user equipment (UE) for performing listen-before-talk (LBT) attempts for transmission of a random access channel (RACH) message to a base station (Chen [0047] discloses a UE operating in an unlicensed spectrum performing and LBT. [0031] discloses the UE performing the LBT for as RA procedure for transmitting RA messages. [0022-0023, 0032] discloses the UE communicating with a base station to perform an RA procedure and transmitting RA messages), the method comprising: performing one or more LBT attempts for transmissions from the UE to the base station over the current set of resources during a current RACH procedure (Chen [0031, 033] discloses performing an LBT for transmission of a RA procedure over a resources such as BWP); and switching from the current set of resources to a new set of resources in the unlicensed spectrum to be utilized by the UE in a new RACH procedure after a count of LBT failure over the current set of resources reaches a pre-configured threshold during the current RACH procedure (Chen, Fig. 3 and [0046] FIG. 3 is a flowchart of an example method 300 performed by a UE after determining an LBT failure event occurs, according to an example implementation of the present application. Action 106 shown in FIG. 3 may be corresponding to action 106 shown in FIG. 1. After the UE determines the LBT failure event occurs, there may be several implementations for the UE to respond to such situation. In one implementation, the UE may perform action 302 to switch an active (UL) BWP of the UE to another (UL) BWP. In one implementation, the UE may perform action 304, where the MAC entity of the UE may indicate an LBT failure problem to an upper layer (e.g., the RRC layer). It should be noted that action 302 and action 304 are not construed as necessarily order dependent.), wherein the count of LBT failure is increased by one (1) when a current LBT attempt over the current set of resources fails during the current RACH procedure (Chen [0034] In action 104, the UE (e.g., the MAC entity of the UE) may increase an LBT failure counter when the MAC entity receives the LBT failure indication. In one implementation, the LBT failure counter is increased by a step value (e.g., 1) whenever the MAC entity receives the LBT failure indication. [0037] An LBT failure may be caused by different operations or different UL transmission types (e.g., transmission of RA preamble, msgA, msg3, SR, or UL data on configured grants). [0038] For example, the value of k1 for an RA procedure may be provided in a random access related signaling (e.g., dedicated/common RACH configuration)).
As per claim 2, Chen discloses the method of claim 1, further comprising: initializing the count of LBT failure to zero (0) before performing a first LBT attempt over the current set of resources during the current RACH procedure (Chen [0036, 0040] discloses setting the initial LBT failure counter to zero).
As per claim 3, Chen discloses the method of claim 2, during the current RACH procedure and before the count of LBT failure over the current set of resources reaches the pre-configured threshold, further comprising: when the current LBT attempt over the current set of resources passes, using one of the resource(s) of the current set of resources that passes the current LBT attempt to transmit the RACH message (Chen [0031, 0049-0050] discloses the LBT pass/success for performing an RA procedure and transmitting a RA procedure message such as a preamble, msg3, or msgA).
As per claim 10, Chen discloses the method of claim 2, further comprising: stopping the current RACH procedure after the count of LBT failure reaches the pre-configured threshold but before switching from the current set of resources to the new set of resources (Chen Fig. 1 (see also Fig. 2)).
As per claim 11, Chen discloses the method of claim 10, further comprising: after stopping the current RACH procedure and switching from the current set of resources to the new set of resources, resetting the count of LBT failure to zero (0) (Chen Fig. 2); and performing the steps of claim 1 using the new set of resources as the current set of resources in the new RACH procedure being the current RACH procedure (Chen [0042-0045]).
As per claim 21, Chen discloses a user equipment (UE) (Chen fig. 5), a current set of resources in an unlicensed spectrum being utilized by the UE for performing listen-before-talk (LBT) attempts for transmission of a random access channel (RACH) message to a base station (Chen [0047] discloses a UE operating in an unlicensed spectrum performing and LBT. [0031] discloses the UE performing the LBT for as RA procedure for transmitting RA messages. [0022-0023, 0032] discloses the UE communicating with a base station to perform an RA procedure and transmitting RA messages), the UE comprising: a transceiver configured to transmit signals to the base station and receive signals from the base station (Chen Fig. 5 discloses a transceiver for communicating with a base station (see also [0055-0057)); and a processor coupled to the transceiver (Chen Fig. 5 discloses a processor coupled to the transceiver) and configured to: perform one or more LBT attempts for transmissions from the UE to the base station over the current set of resources during a current RACH procedure (Chen [0031, 033] discloses performing an LBT for transmission of a RA procedure over a resources such as BWP); switch from the current set of resources to a new set of resources in the unlicensed spectrum to be utilized by the UE in a new RACH procedure after a count of LBT failure over the current set of resources reaches a pre-configured threshold during the current RACH procedure (Chen, Fig. 3 and [0046] FIG. 3 is a flowchart of an example method 300 performed by a UE after determining an LBT failure event occurs, according to an example implementation of the present application. Action 106 shown in FIG. 3 may be corresponding to action 106 shown in FIG. 1. After the UE determines the LBT failure event occurs, there may be several implementations for the UE to respond to such situation. In one implementation, the UE may perform action 302 to switch an active (UL) BWP of the UE to another (UL) BWP. In one implementation, the UE may perform action 304, where the MAC entity of the UE may indicate an LBT failure problem to an upper layer (e.g., the RRC layer). It should be noted that action 302 and action 304 are not construed as necessarily order dependent.); and increase the count of LBT failure by one (1) when a current LBT attempt over the current set of resources fails during the current RACH procedure (Chen [0034] In action 104, the UE (e.g., the MAC entity of the UE) may increase an LBT failure counter when the MAC entity receives the LBT failure indication. In one implementation, the LBT failure counter is increased by a step value (e.g., 1) whenever the MAC entity receives the LBT failure indication. [0037] An LBT failure may be caused by different operations or different UL transmission types (e.g., transmission of RA preamble, msgA, msg3, SR, or UL data on configured grants). [0038] For example, the value of k1 for an RA procedure may be provided in a random access related signaling (e.g., dedicated/common RACH configuration)).
As per claim 22, Chen discloses the user equipment of claim 21, wherein the processor is further configured to: initialize the count of LBT failure to zero (0) before performing a first LBT attempt over the current set of resources during the current RACH procedure (Chen [0036, 0040] discloses setting the initial LBT failure counter to zero).
As per claim 23, Chen discloses the user equipment of claim 22, wherein the processor, during the current RACH procedure and before the count of LBT failure over the current set of resources reaches the pre-configured threshold, is further configured to: when the current LBT attempt over the current set of resources passes, control the transceiver to use one of the resource(s) of the current set of resources that passes the current LBT attempt to transmit the RACH message (Chen [0031, 0049-0050] discloses the LBT pass/success for performing an RA procedure and transmitting a RA procedure message such as a preamble, msg3, or msgA).
As per claim 30, Chen discloses the user equipment of claim 22, wherein the processor is further configured to: stop the current RACH procedure after the count of LBT failure reaches the pre-configured threshold but before switching from the current set of resources to the new set of resources (Chen Fig. 1 (see also Fig. 2)).
As per claim 31, Chen discloses the user equipment of claim 30, wherein the processor is further configured to: after stopping the current RACH procedure and switching from the current set of resources to the new set of resources, reset the count of LBT failure to zero (0) (Chen Fig. 2); and use the new set of resources as the current set of resources in the new RACH procedure being the current RACH procedure (Chen [0042-0045]).

Allowable Subject Matter
Claims 12-20 and 32-40 are allowed.
Claims 4-9 and 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476